Citation Nr: 0713995	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability with arthritis.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Whether an earlier appeal of the denial of an increased 
rating for the veteran's cervical spine strain, from a March 
2002 rating decision, was timely filed.

4.  Entitlement to an increased evaluation for cervical spine 
strain, with arthritis currently evaluated as 20 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claims of entitlement to 
service connection for a bilateral shoulder disability and 
lumbar spine disability, found that an earlier appeal of a 
rating decision denying an increased rating for a cervical 
spine strain was not timely filed, denied an increased rating 
for the cervical spine strain, with arthritis, currently 
evaluated as 20 percent disabling, and denied entitlement to 
a total disability rating based on individual 
unemployability.  A hearing before the undersigned Veterans 
Law Judge was held in June 2006.

The issues of entitlement to service connection for a 
bilateral shoulder disability with arthritis, entitlement to 
service connection for lumbar spine disability, and 
entitlement to a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the 
veteran's claim of entitlement to an increased evaluation for 
his service connected cervical spine disorder.  The veteran 
was notified of the RO's determination as to this issue in a 
letter dated March 18, 2002.

2.  In September 2002, the veteran filed a timely notice of 
disagreement (NOD) as to this issue.

3.  A Statement of the Case was issued in this matter on 
December 18, 2002.

4.  The record reflects that the veteran's Form 9, 
substantive appeal, was not received at the RO until August 
13, 2003.  However, resolving all doubt in favor of the 
veteran, other correspondence was received at the Board 
indicating the veteran's intent to appeal, on March 18, 2003.

5.  The veteran's cervical spine disability is currently 
manifested by pain and moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the veteran 
did submit a timely substantive appeal regarding the issue of 
entitlement to an increased evaluation for his service 
connected cervical spine disability.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2006).

2.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's service connected cervical spine 
disability, have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5287, 5290 
(2003, 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2002, January 
2004, and July 2004.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating for his cervical spine disability, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also points 
out that, as the veteran has been found to have a timely 
appeal filed from a March 2002 rating decision, and the claim 
is being adjudicated in this appeal, as noted above, 
adjudicating this claim is also not prejudicial to the 
veteran.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  See 
38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statement of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that an appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take in order to perfect 
an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
the same as the date of that letter, for purposes of 
determining whether an appeal has been timely filed. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record.  38 C.F.R. § 3.1(q) (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement (NOD) and a substantive appeal.  When an 
appellant fails to file a timely appeal, and does not request 
an extension of time in writing before the expiration of time 
for the filing of the substantive appeal, he or she is 
statutorily barred from appealing the decision of the agency 
of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  An application for review on appeal shall not be 
entertained by the Board unless it is in conformity with the 
provisions set forth above.  38 U.S.C.A. § 7108.  Under 38 
U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy 
of response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

Reviewing the evidence of record, the veteran's claim for 
entitlement to an increased evaluation was initially denied 
by a March 2002 rating decision.  The veteran was informed of 
that decision by a March 18, 2002 letter.  Subsequently, the 
veteran filed an appeal in September 2002, and an SOC was 
issued in December 2002.  A Form 9, substantive appeal, dated 
March 7, 2003, is of record; however, a date stamp shows that 
this Form 9 was not received at the RO until August 13, 2003, 
which is more than a year after the date of mailing of the 
notification of the determination, and therefore not timely.  
This is the basis that the RO used to find that the veteran's 
appeal was not timely.

However, the Board notes that there is a statement of record 
from the veteran's representative, also dated March 7, 2003.  
That statement indicates that it is a cover letter, and that 
submitted that day was a Form 9, substantive appeal, along 
with a medical treatise, and medical evidence in support of 
the veteran's appeal.  This submission was dated stamped as 
having been received at the Florida Department of Veterans 
Affairs on March 12, 2003, with a further date stamp, which 
appears to be from the RO, with a date of March 18, 2003.  
Although there is no indication of a Form 9 submitted at that 
time, the Board finds this notice sufficient to constitute a 
substantive appeal.  As the date stamp indicates that it was 
received March 18, 2003, exactly one year from the date the 
veteran was notified of the RO denial of his claim, the Board 
finds that this substantive appeal was timely, and the appeal 
is perfected.  

The Board finds that the veteran's appeal of the March 2002 
denial of an increased rating for a cervical spine disability 
was timely filed.  Although the veteran has already perfected 
an appeal of a denial of an increased rating for his cervical 
spine disability from a March 2004 RO decision, as the 
veteran's prior appeal has now been found to be timely filed, 
the Board will consider the increased rating claim for 
cervical spine disability to be open from June 2001, the date 
of the claim on which the March 2002 RO denial was based.

Initially, the Board notes that the veteran was granted 
service connection for a cervical spine disability at a 20 
percent evaluation by a May 1964 rating decision.  This 
decision was based on service medical records which showed 
that the veteran sustained a severe cervical spine strain in 
service due to a motor vehicle accident.  In June 2001, the 
veteran filed a claim for an increased rating for his service 
connected cervical spine disability.  The veteran was denied 
an increased rating for this disability, and this appeal 
ensued.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Appeals for Veterans Appeals 
(Court) has held that the Board must determine whether there 
is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

While this appeal was pending, relevant provisions of VA's 
Schedule for Rating Disabilities of the spine were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, under former Diagnostic Code 
5290, when limitation of motion of the cervical spine was 
severe, a 30 percent rating is assigned.  When limitation of 
motion of the cervical spine was moderate, a 20 percent 
rating is assigned.  

Also prior to September 26, 2003, when ankylosis of the 
cervical spine was unfavorable, then a 40 percent rating is 
assigned.  When ankylosis of the cervical spine was 
favorable, then a 30 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2003).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  (The Board points out that, as the 
veteran has not been diagnosed with intervertebral disc 
syndrome, the changes in the law pertaining to intervertebral 
disc syndrome are not applicable in the current case.)  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable anklyosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine.  The criteria for a 
30 percent rating are: forward flexion of the cervical spine 
15 degrees or less; or, favorable anklyosis of the entire 
cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that there is no basis for assigning a higher rating for the 
veteran's cervical spine disability.  In this regard, 
reviewing the relevant evidence of record, during a March 
2002 VA examination of the spine, the veteran reported 
problems with periodic spasms of the cervical spine.  The 
range of motion of the cervical spine was forward flexion of 
40 degrees, extension of 20 degrees, right and left rotation 
to 40 degrees, and lateral bending to 25 degrees.  The 
veteran's strength was 5/5 bilaterally for all muscle groups.  
There were no muscular, postural, or reflex abnormalities 
noted.  There was slight tenderness to palpation over the 
lower cervical spine.  That examiner stated that he felt that 
the etiology of the veteran's current problems was 
degenerative and not traumatic.  The examiner also noted 
slight fatigability in the veteran, and no incoordination 
during times of flareups.

The report of a January 2004 VA examination indicated that 
the veteran had periodic flare ups of neck pain that were 
significantly incapacitating.  Cervical range of motion was 
30 degrees of forward flexion, extension was 0 degrees, 
lateral flexion was to 5 degrees both right and left, and 
lateral rotation was 10 degrees right and left.  It was noted 
that all these movements were done with a slow, stiff, 
tremulous, and painful fashion.  Motor examination of both 
upper and extremities revealed diffuse weakness with 
questionable efforts.  He had approximately 4/5 strength 
throughout both upper extremities when encouraged.  Visual 
inspection as well as palpation of the cervical spine failed 
to reveal any fixed deformity to abnormality of musculature.  
Prior MRIs of the spine noted multi level cervical 
spondylosis with mild to moderate canal stenosis at several 
levels.  The examiner diagnosed the veteran with cervical 
spondylosis, largely a degenerative problem and related 
mainly to aging, but also worsened by the trauma he had in 
service.  He was noted to demonstrate fatigability and 
incoordination of cervical spine motion.

The report of January 2006 VA examination indicated that the 
veteran reported problems with neck pain and incapacitating 
episodes.  Examination noted slightly increased kyphosis in 
the cervical spine and mild diffuse tenderness with mild 
cervical muscle spasm.  Range of motion testing noted forward 
flexion of 45 degrees, extension of 0 degrees, left lateral 
flexion of 40 degrees, right lateral flexion of 30 degrees, 
and left and right lateral rotation of 60 degrees.  There was 
no weakness, fatigue, increased pain, instability, or 
decrease in range of motion with repetition.  The examiner 
offered speculation as to the degree of lost range of motion 
due to incapacitating episodes.  Motor examination was 5/5 in 
both upper extremities and reflexes were 1 plus and 
symmetric.   The examiner diagnosed the veteran with 
traumatic arthritis and osteoarthritis of the cervical spine 
with chronic neck strain and cervical stenosis. 

Considering this evidence, and all relevant evidence of 
record, the Board does not find these levels of limitation of 
motion, while significant, to be consistent with a finding of 
severe limitation of motion of the cervical spine, such that 
a higher rating would be warranted under the old Diagnostic 
Codes concerning limitation of motion of the cervical spine.  
Further, there is no indication that the veteran had 
anklyosis such that a rating would be warranted under the old 
Diagnostic Code 5287.  To warrant a higher rating under the 
revised Diagnostic Code, the veteran would have to be found 
to have forward flexion of the cervical spine of 15 degrees 
or less; or, favorable anklyosis of the entire cervical 
spine.  At no time during the course of this appeal has the 
veteran been found to have forward flexion of less than 30 
degrees, nor as noted above, has he been found to have, at 
any time, anklyosis of the spine.  As such, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran's symptomatology for this disability does 
not meet the criteria for an increased evaluation.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The veteran filed a timely appeal from a March 2002 rating 
decision.

An increased evaluation for cervical spine strain, with 
arthritis, currently evaluated as 20 percent disabling, is 
denied.

REMAND

As to the veteran's claim of entitlement to service 
connection for a bilateral shoulder disability, the Board 
notes that there is some evidence of record which may 
indicate that the veteran's current shoulder problems are 
related to service or related to his service connected 
disabilities.  In this regard, the Board notes that the 
evidence does show that the veteran reported, in a March 1964 
report of medical history in service, that he had painful 
shoulders due to trauma.  More recently, the medical evidence 
of record, to include a June 2002 report of outpatient 
treatment, has indicated that the veteran's shoulder pain may 
be radicular in nature and related to cervical spine 
disability.  An October 2002 outpatient treatment report 
reflects long-standing shoulder pain from the veteran's 
history as a baseball pitcher in his youth.  

As such, the veteran should be provided a VA examination for 
his shoulders, to determine whether any shoulder disability 
the veteran has is related to service, or any of his service 
connected disabilities.

In addition, the Board notes that, in a statement dated April 
2005, the veteran disagreed with a finding of a February 2005 
rating decision which denied the veteran service connection 
for lumbar spine disability.  A review of the veteran's 
claims file shows that the veteran was never issued a 
Statement of the Case as to this issue.  As such, the Board 
finds this issue must be remanded for a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that the question of service 
connection for the veteran's bilateral shoulder disability 
will have a significant impact as to the issue of the 
veteran's claim for a total disability rating based on 
individual unemployability, and as such, this claim is found 
to be inextricably intertwined with the above issue, and it 
must be held in abeyance until the issue of entitlement to 
service connection for a shoulder disability is resolved.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a Statement of the 
Case regarding the issue of entitlement to 
service connection for lumbar spine 
disability.  The appellant is notified 
that, following the receipt of the 
Statement of the Case concerning this 
issue, a timely and adequate substantive 
appeal must be filed if appellate review 
by the Board is desired.  If and only if a 
timely substantive appeal is filed should 
this issue be returned to the Board.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any shoulder 
disability.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  Any testing deemed necessary 
should be performed.  For any shoulder 
disability found, the examiner should 
indicate whether there is a 50 percent 
probability or greater that it is related 
to service or his service-connected 
cervical spine disability.  The examiner 
is asked reconcile any opinion with the 
veteran's service medical records which 
show no treatment for a shoulder 
disability in service, but do show the 
veteran reported shoulder pain related to 
trauma in March 1964, more recent VA 
medical records such as a June 2002 report 
of outpatient treatment which indicated 
that the veteran might be experiencing 
right shoulder radicular pain related to 
his cervical spine disability, and the 
October 2002 treatment report reflecting 
long-standing shoulder problems from his 
being a baseball pitcher in his youth.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal, to include the issue of a total 
disability rating based on individual 
unemployability.  If any benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be returned 
to the Board, if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


